DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the reply filed on 15 November 2021 the following changes have been made: Claims 1, 9, 17, 25, 29, and 33 have been amended. Claim 37 has been added.
Claims 1-37 are currently pending and have been examined.


Notice to Applicant
Under BRI, the first predetermined period of time is associated with the first model while the second predetermined period of time is associated with the second model where the first predetermined period of time and the second predetermined period of time could be the same time frame.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-8 and 37), a machine (claims 9-16), article of manufacture (claims 17-24), process (claims 25-28), machine (claims 29-32), and an article of manufacture (claims 33-36) which recite steps of receiving reference data for a plurality of patients diagnosed with multiple myeloma, the reference data comprising for respective patients of the plurality of patients (i) data for variables of a set of patient variables, and (ii) survival data indicative of an amount of time between the patient's cancer diagnosis and the patient's death or between the cancer diagnosis and a date at which the patient is last known to be alive; generating multiple candidate computer models comprising different combinations of the variables of the set of patient variables, each of the candidate computer models including multiple weighting factors associated with the variables, each variable of each candidate computer model having an associated weighting factor; conducting multiple computerized numerical regression analyses for the multiple candidate computer models based on the data for the variables and the survival data to determine first selected variables and second selected variables from the set of patient variables, the first selected variables satisfying one or more selection criteria to be deemed predictive of mortality for a first predetermined period of time for patients diagnosed with multiple myeloma and the second selected variables satisfying one or more selection criteria deemed to be predictive of mortality for a second predetermined period of time for patients diagnosed with multiple myeloma; generating a first computer model comprising a combination of variables of the first selected variables and first weighting factors associated with the respective first selected variables; generating a second computer model comprising a combination of variables of the second selected variables and second weighting factors associated with the respective selected second variables; training the first computer model and the second computer model with a processing system using the reference data to determine numerical values for the respective first and second weighting factors; and updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors for each selected variable of the first and second selected variables such that the first computer model is configured to generate probability data that a patient satisfying certain first selectable criteria will die within the first predetermined period of time and such that the second computer model is configured to generate probability data that a patient satisfying certain second selectable criteria will die within the second predetermined period of time; and computing indices for the respective first and second computer models by randomly sampling from test and training data, applying the first and second computer models to the randomly sampled data, and calculating the indices based on outputs of the models, wherein each of the indices is a numerical measure of the predictive ability of the associated model. 

Step 2A Prong 1
These steps of constructing a computer model to generate a probability, as drafted, under the broadest reasonable interpretation, includes mathematical formulas or equations and mathematical calculations but for recitation of generic computer components but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from reciting mathematical formulas or equations and mathematical calculations through constructing a computer model to generate a probability. If a claim limitation, under its broadest reasonable interpretation, covers performance as mathematical formulas or equations and mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-16, 18-24, 26-28, 30-32, and 34-37 reciting particular aspects of constructing a computer model to generate a probability including using various patient characteristics as variables, determining numerical measures, determining variables, training the computer models,  validating models, and performing univariate analysis are mathematical calculations but for the recitation of generic computer components).  

Step 2A Prong 2

amount to mere instructions to apply an exception (such as recitation of training the first computer model and the second computer model with a processing system using the reference data to determine numerical values for the respective first and second weighting factors and recitation of conducting multiple computerized numerical regression analyses for the multiple candidate computer models and the recitation of applying the first and second computer models to the randomly sampled data, and calculating the indices based on outputs of the models amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0037] to [00130], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving reference data for a plurality of patients diagnosed with multiple myeloma amounts to mere data gathering and recitation of updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).
Dependent claims 2-8, 10-16, 18-24, 26-28, 30-32, and 34-37 recite additional subject matter which amount to limitations consistent with the additional elements in the claims 4-7, 12-15, 20-23, 27-28, 31-32, and 35-37  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 10-11, 18-19, 30, and 34 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8, 16, and 24 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving reference Symantec, MPEP 2106.05(d)(II)(i); updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); calculating the indices based on outputs of the models, see Fung [0088] “Table 1 shows the external validation using the data of Toronto, Ghent, Leuven and Ghent+Leuven which yielded AUC values of 0.70, 0.77, 0.72 and 0.75.”, US20100057651A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9, 12-14, 17, 20-22, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al. (Multiple Myeloma: 2016 update on Diagnosis, Risk-stratification and Management) in view of Fung (US20100057651A1), and further in view of Biran (Risk Stratification in Multiple Myeloma, Part 1: Characterization of High-Risk Disease).
Regarding claim 1, Tefferi discloses receiving reference data for a plurality of patients diagnosed with multiple myeloma, the reference data comprising for respective patients of the plurality of patients (i) data for variables of a set of patient variables ([Page 723, Table III] Table III, Col. 1 discloses various variables or cytogenetic abnormalities.)
and (ii) survival data indicative of an amount of time between the patient's cancer diagnosis and the patient's death or between the cancer diagnosis and a date at which the patient is last known to be alive ([Page 727, Table VII] Table VII, Col. 4 discloses survival data of patients in months.)

Tefferi does not explicitly disclose however Fung teaches generating multiple candidate computer models comprising different combinations of the variables of the set of patient variables ([0021] “The predictive models may use the FDG-PET variables when available, but also may be able to predict accurately when these values are missing.”)
each of the candidate computer models including multiple weighting factors associated with the variables, each variable of each candidate computer model having an associated weighting factor ([0065] “The absolute value of the weights is a measure of strength of influence by any parent on its child. For example, tumorload (−0.308), WHO-PS (−0.168) and PLNS (−0.00003) are negatively correlated with survival as increasing values of these variables are expected to lower the survival time of the patient.”)
the first selected variables satisfying one or more selection criteria to be deemed predictive of mortality for a first predetermined period of time for patients diagnosed with multiple myeloma and the second selected variables satisfying one or more selection criteria deemed to be predictive of mortality for a second predetermined period of time for patients diagnosed with multiple myeloma ([0033] “Any limitation may be used, such as a one-year, two year, three year, or other term of survival.” [0041] “Different inputs may be used for different models. For example, two-year survivability is predicted using a feature vector of tumor load, T-stage, N-stage, number of positive lymph node stations, and WHO score. The graphical model links the variables.”)
generating a first computer model comprising a combination of variables of the first selected variables and first weighting factors associated with the respective first selected variables ([0041] “Different inputs may be used for different models. For example, two-year survivability is predicted using a feature vector of tumor load, T-stage, N-stage, number of positive lymph node stations, and WHO score. The graphical model links the variables.” [0064] “The network structure is learned from a 5 variable-draft structure of the model, based on literature knowledge and prior medical experience using the following variables: number of positive lymph node stations on a PET or other scan (PLNS), WHO performance scale (WHO-PS), T-stage, N-stage and tumorload (from PET). The seed includes links between the nodes. The seed includes links between the nodes. The BN algorithm is applied to estimate the weights of the variables.”)
generating a second computer model comprising a combination of variables of the second selected variables and second weighting factors associated with the respective selected second variables ([0040] “Values 
training the first computer model and the second computer model with a processing system using the reference data to determine numerical values for the respective first and second weighting factors ([0040] “Values for the available variables of the graphical model are input into the model or models.” [0060] “The model is trained, as seeded with the diagram information, with training data. Machine training is used due to the large amount of data. Manual training may be prohibitive. The model is trained to predict a value for one of the variables.”)
updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors for each selected variable of the first and second selected variables ([0039] “In alternative embodiments, the model is updated and/or trained at a customer location. For example, additional training data is made available at a hospital, such as due to ongoing treatment of patients at the hospital. The model may be relearned, 
such that the first computer model is configured to generate probability data that a patient satisfying certain first selectable criteria will die within the first predetermined period of time and such that the second computer model is configured to generate probability data that a patient satisfying certain second selectable criteria will die within the second predetermined period of time ([0076] “The model outputs an expected outcome for the particular patient, such as a probability of survival over two years given or not given chemo-radiation therapy. The values available for the current patient (e.g., a cancer patient) are input to a computer, such as by manual data input and/or data transfer. The processor calculates the result from the values and the learned probabilities or matrix of the model, such as a graphic model.”)
computing indices for the respective first and second computer models by randomly sampling from test and training data ([0088] “The performance of the Bayesian network is determined. The MAASTRO cohort is randomly split into 70% patients in training and remaining 30% to assess the training performance of the model.“)
applying the first and second computer models to the randomly sampled data ([0040] “Values for the available variables of the graphical model are input into the model or models.”)
and calculating the indices based on outputs of the models ([0088] “Table 1 shows the external validation using the data of Toronto, Ghent, Leuven and Ghent+Leuven which yielded AUC values of 0.70, 0.77, 0.72 and 0.75.”)
wherein each of the indices is a numerical measure of the predictive ability of the associated model ([0088] “The Area-Under-the-Curve (AUC) of the Bayesian Network model for the prediction of 2 year-survival in NSCLC patients in three external validation sets, using all patients, is provided.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for generating and training of first and second computer models. The motivation for the combination of prior art elements is to improve the risk determinations which would lead to personalized treatment strategies for patient’s diagnosed with cancer (See Fung, Background).

Tefferi in view of Fung does not explicitly disclose however Biran teaches conducting multiple computerized numerical regression analyses for the multiple candidate computer models based on the data for the variables and the survival data to determine first selected variables and second selected variables from the set of patient variables ([pg. 500, Col. 1] “It is also unclear if treatment response is truly an independent variable or a 
668 newly diagnosed MM patients who were uniformly treated with a tandem autologous transplant regimen, according to the Total Therapy 2 protocol.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations and Fung’s techniques for generating and training of first and second computer models with Biran’s techniques to conduct multiple regression analysis for the computer models. The motivation for the combination of prior art elements is to accurately perform risk determination to help identify high risk patients to help improve treatment outcomes (See Biran, Abstract).
Regarding claim 4, Tefferi does not explicitly disclose however Fung teaches validating the first and second computer models with testing using additional independent data not used in training the first and second computer models ([0070] “The trained classifier may be validated using the training data. Any validation may be used.….A leave-one-out approach may be used. As another example with a large training data set, a group of patients may be used for validation and not for training.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s 
Regarding claim 5, Tefferi does not explicitly disclose however Fung teaches providing a graphical user interface with selectable input fields adapted to receive input information from a user ([0026] “The input 18 is an interface to receive data representing one or more characteristics of one or more patients or to receive data used to derive the characteristics.”)
 the processing system processing the input information and numerical data of at least one of the first computer model and the second computer model so as to render to the user a probability that the patient will die within at least one of the first predetermined time and the second predetermined time ([0028] “The processor 12 has any suitable architecture, such as a general processor, central processing unit, digital signal processor, server, application specific integrated circuit, field programmable gate array, digital circuit, analog circuit, combinations thereof, or any other now known or later developed device for processing data. Likewise, processing strategies may include multiprocessing, multitasking, parallel processing, and the like.” [0076] “The model outputs an expected outcome for the particular patient, such as a probability of survival over two years given or not given chemo-radiation therapy. The values available for the 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for generating and training of first and second computer models. The motivation for the combination of prior art elements is to improve the risk determinations which would lead to personalized treatment strategies for patient’s diagnosed with cancer (See Fung, Background).
Regarding claim 6, Tefferi in view of Fung does not explicitly disclose however Biran teaches analyzing each variable of the set of patient variables independently of the other variables to determine variables that have a degree of univariate association with patient death within the first predetermined period of time that is above a threshold ([pg. 490, Col. 2] “The more recent International Staging System (ISS), which was published in 2005, examined the outcomes of 10,750 patients in North America, Europe, and Asia treated with standard therapy or autologous stem cell transplantation (ASCT). Serum β2-microglobulin, serum albumin, platelet count, creatinine, and age emerged as powerful predictors of survival on both univariate and multivariate analysis using a Cox regression model.” [pg. 491, 

Note: the variables emerged as powerful because they were above a certain threshold.
analyzing each variable of the set of patient variables independently of the other variables to determine variables that have a degree of univariate association with patient death within the second predetermined period of time that is above the threshold ([pg. 490, Col. 2] “The more recent International Staging System (ISS), which was published in 2005, examined the outcomes of 10,750 patients in North America, Europe, and Asia treated with standard therapy or autologous stem cell transplantation (ASCT). Serum β2-microglobulin, serum albumin, platelet count, creatinine, and age emerged as powerful predictors of survival on both univariate and multivariate analysis using a Cox regression model.” [pg. 491, Col. 1] “Based only on the serum β2-microglobulin and albumin levels, the ISS separates patients with MM into stages I, II, and III, which have an associated median OS of 62, 44, and 29 months.” Also, see Figure 2B.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations and Fung’s techniques for generating 
Regarding claim 9, Tefferi discloses receiving reference data for a plurality of patients diagnosed with multiple myeloma, the reference data comprising for respective patients of the plurality of patients (i) data for variables of a set of patient variables ([Page 723, Table III] Table III, Col. 1 discloses various variables or cytogenetic abnormalities.)
and (ii) survival data indicative of an amount of time between the patient's cancer diagnosis and the patient's death or between the cancer diagnosis and a date at which the patient is last known to be alive ([Page 727, Table VII] Table VII, Col. 4 discloses survival data of patients in months.)


Tefferi does not explicitly disclose however Fung teaches a processing system ([0024] “The system 10 is a computer, personal computer, server, PACs workstation, imaging system, medical system, network processor, network, or other now known or later developed processing system.”)
computer-readable memory in communication with the processing system encoded with instructions for commanding the processing system to execute steps ([0010] “In a second aspect, a computer readable storage medium has stored therein data representing instructions executable 
generating multiple candidate computer models comprising different combinations of the variables of the set of patient variables ([0021] “The predictive models may use the FDG-PET variables when available, but also may be able to predict accurately when these values are missing.”)
each of the candidate computer models including multiple weighting factors associated with the variables, each variable of each candidate computer model having an associated weighting factor ([0065] “The absolute value of the weights is a measure of strength of influence by any parent on its child. For example, tumorload (−0.308), WHO-PS (−0.168) and PLNS (−0.00003) are negatively correlated with survival as increasing values of these variables are expected to lower the survival time of the patient.”)
the first selected variables satisfying one or more selection criteria to be deemed predictive of mortality for a first predetermined period of time for patients diagnosed with multiple myeloma and the second selected variables satisfying one or more selection criteria deemed to be predictive of mortality for a second predetermined period of time for patients diagnosed with multiple myeloma ([0033] “Any limitation may be used, such as a one-year, two year, three year, or other term of survival.” [0041] “Different inputs may be used for different models. For example, two-year survivability is predicted using a feature vector of tumor load, T-stage, N-
generating a first computer model comprising a combination of variables of the first selected variables and first weighting factors associated with the respective first selected variables ([0041] “Different inputs may be used for different models. For example, two-year survivability is predicted using a feature vector of tumor load, T-stage, N-stage, number of positive lymph node stations, and WHO score. The graphical model links the variables.” [0064] “The network structure is learned from a 5 variable-draft structure of the model, based on literature knowledge and prior medical experience using the following variables: number of positive lymph node stations on a PET or other scan (PLNS), WHO performance scale (WHO-PS), T-stage, N-stage and tumorload (from PET). The seed includes links between the nodes. The seed includes links between the nodes. The BN algorithm is applied to estimate the weights of the variables.”)
generating a second computer model comprising a combination of variables of the second selected variables and second weighting factors associated with the respective selected second variables ([0040] “Values for the available variables of the graphical model are input into the model or models.” [0064] “The network structure is learned from a 5 variable-draft structure of the model, based on literature knowledge and prior medical experience using the following variables: number of positive lymph node stations on a PET or other scan (PLNS), WHO performance scale (WHO-PS), 
training the first computer model and the second computer model with a processing system using the reference data to determine numerical values for the respective first and second weighting factors ([0040] “Values for the available variables of the graphical model are input into the model or models.” [0060] “The model is trained, as seeded with the diagram information, with training data. Machine training is used due to the large amount of data. Manual training may be prohibitive. The model is trained to predict a value for one of the variables.”)
updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors for each selected variable of the first and second selected variables ([0039] “In alternative embodiments, the model is updated and/or trained at a customer location. For example, additional training data is made available at a hospital, such as due to ongoing treatment of patients at the hospital. The model may be relearned, modified, or created again based on the additional data available to a customer. The model adapts to information available at a site of use. The processor 12 applies the model or models.”)
such that the first computer model is configured to generate probability data that a patient satisfying certain first selectable criteria will die within the first predetermined period of time and such that the second computer model is configured to generate probability data that a patient satisfying certain second selectable criteria will die within the second predetermined period of time ([0076] “The model outputs an expected outcome for the particular patient, such as a probability of survival over two years given or not given chemo-radiation therapy. The values available for the current patient (e.g., a cancer patient) are input to a computer, such as by manual data input and/or data transfer. The processor calculates the result from the values and the learned probabilities or matrix of the model, such as a graphic model.”)
computing indices for the respective first and second computer models by randomly sampling from test and training data ([0088] “The performance of the Bayesian network is determined. The MAASTRO cohort is randomly split into 70% patients in training and remaining 30% to assess the training performance of the model.“)
applying the first and second computer models to the randomly sampled data ([0040] “Values for the available variables of the graphical model are input into the model or models.”)
and calculating the indices based on outputs of the models ([0088] “Table 1 shows the external validation using the data of Toronto, Ghent, Leuven and Ghent+Leuven which yielded AUC values of 0.70, 0.77, 0.72 and 0.75.”)
wherein each of the indices is a numerical measure of the predictive ability of the associated model ([0088] “The Area-Under-the-Curve (AUC) of the Bayesian Network model for the prediction of 2 year-survival in NSCLC patients in three external validation sets, using all patients, is provided.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for generating and training of first and second computer models. The motivation for the combination of prior art elements is to improve the risk determinations which would lead to personalized treatment strategies for patient’s diagnosed with cancer (See Fung, Background).

Tefferi in view of Fung does not explicitly disclose however Biran teaches conducting multiple computerized numerical regression analyses for the multiple candidate computer models based on the data for the variables and the survival data to determine first selected variables and second selected variables from the set of patient variables ([pg. 500, Col. 1] “It is also unclear if treatment response is truly an independent variable or a surrogate for adverse molecular risk. To answer this question, Haessler and colleagues conducted a multivariate regression analysis concerning
668 newly diagnosed MM patients who were uniformly treated with a tandem autologous transplant regimen, according to the Total Therapy 2 protocol.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations and Fung’s techniques for generating and training of first and second computer models with Biran’s techniques to conduct multiple regression analysis for the computer models. The motivation for the combination of prior art elements is to accurately perform risk determination to help identify high risk patients to help improve treatment outcomes (See Biran, Abstract).
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 17, Teffri discloses receiving reference data for a plurality of patients diagnosed with multiple myeloma, the reference data comprising for respective patients of the plurality of patients (i) data for variables of a set of patient variables ([Page 723, Table III] Table III, Col. 1 discloses various variables or cytogenetic abnormalities.)
and (ii) survival data indicative of an amount of time between the patient's cancer diagnosis and the patient's death or between the cancer diagnosis and a date at which the patient is last known to be alive ([Page 727, Table VII] Table VII, Col. 4 discloses survival data of patients in months.)

Tefferi does not explicitly disclose however Fung teaches the computer-readable storage medium comprising computer executable instructions which, when executed, cause a processing system to execute steps ([0010] “In a second aspect, a computer readable storage medium has stored therein data representing instructions executable by a programmed processor for knowledge-based interpretable predictive modeling of patients.”) generating multiple candidate computer models comprising different combinations of the variables of the set of patient variables ([0021] “The predictive models may use the FDG-PET variables when available, but also may be able to predict accurately when these values are missing.”)
each of the candidate computer models including multiple weighting factors associated with the variables, each variable of each candidate computer model having an associated weighting factor ([0065] “The absolute value of the weights is a measure of strength of influence by any parent on its child. For example, tumorload (−0.308), WHO-PS (−0.168) and PLNS (−0.00003) are negatively correlated with survival as increasing values of these variables are expected to lower the survival time of the patient.”)
the first selected variables satisfying one or more selection criteria to be deemed predictive of mortality for a first predetermined period of time for patients diagnosed with multiple myeloma and the second selected variables satisfying one or more selection criteria deemed to be predictive of mortality for a second predetermined period of time for patients diagnosed with multiple myeloma ([0033] “Any limitation may be used, such as a one-year, two year, three year, or other term of survival.” [0041] “Different inputs may be used for different models. For example, two-year survivability is predicted using a feature vector of tumor load, T-stage, N-stage, number of positive lymph node stations, and WHO score. The graphical model links the variables.”)
generating a first computer model comprising a combination of variables of the first selected variables and first weighting factors associated with the respective first selected variables ([0041] “Different inputs may be used for different models. For example, two-year survivability is predicted using a feature vector of tumor load, T-stage, N-stage, number of positive lymph node stations, and WHO score. The graphical model links the variables.” [0064] “The network structure is learned from a 5 variable-draft structure of the model, based on literature knowledge and prior medical experience using the following variables: number of positive lymph node stations on a PET or other scan (PLNS), WHO performance scale (WHO-PS), T-stage, N-stage and tumorload (from PET). The seed includes links between the nodes. The seed includes links between the nodes. The BN algorithm is applied to estimate the weights of the variables.”)
generating a second computer model comprising a combination of variables of the second selected variables and second weighting factors associated with the respective selected second variables ([0040] “Values for the available variables of the graphical model are input into the model or models.” [0064] “The network structure is learned from a 5 variable-draft structure of the model, based on literature knowledge and prior medical experience using the following variables: number of positive lymph node stations on a PET or other scan (PLNS), WHO performance scale (WHO-PS), T-stage, N-stage and tumorload (from PET). The seed includes links between the nodes. The seed includes links between the nodes. The BN algorithm is applied to estimate the weights of the variables.”)
training the first computer model and the second computer model with a processing system using the reference data to determine numerical values for the respective first and second weighting factors ([0040] “Values for the available variables of the graphical model are input into the model or models.” [0060] “The model is trained, as seeded with the diagram information, with training data. Machine training is used due to the large amount of data. Manual training may be prohibitive. The model is trained to predict a value for one of the variables.”)
updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors for each selected variable of the first and second selected variables ([0039] “In alternative embodiments, the model is updated and/or trained at a customer location. For example, additional training data is made available at a hospital, such as due to 
such that the first computer model is configured to generate probability data that a patient satisfying certain first selectable criteria will die within the first predetermined period of time and such that the second computer model is configured to generate probability data that a patient satisfying certain second selectable criteria will die within the second predetermined period of time ([0076] “The model outputs an expected outcome for the particular patient, such as a probability of survival over two years given or not given chemo-radiation therapy. The values available for the current patient (e.g., a cancer patient) are input to a computer, such as by manual data input and/or data transfer. The processor calculates the result from the values and the learned probabilities or matrix of the model, such as a graphic model.”)
computing indices for the respective first and second computer models by randomly sampling from test and training data ([0088] “The performance of the Bayesian network is determined. The MAASTRO cohort is randomly split into 70% patients in training and remaining 30% to assess the training performance of the model.“)
applying the first and second computer models to the randomly sampled data ([0040] “Values for the available variables of the graphical model are input into the model or models.”)
and calculating the indices based on outputs of the models ([0088] “Table 1 shows the external validation using the data of Toronto, Ghent, Leuven and Ghent+Leuven which yielded AUC values of 0.70, 0.77, 0.72 and 0.75.”)
wherein each of the indices is a numerical measure of the predictive ability of the associated model ([0088] “The Area-Under-the-Curve (AUC) of the Bayesian Network model for the prediction of 2 year-survival in NSCLC patients in three external validation sets, using all patients, is provided.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for generating and training of first and second computer models. The motivation for the combination of prior art elements is to improve the risk determinations which would lead to personalized treatment strategies for patient’s diagnosed with cancer (See Fung, Background).

Tefferi in view of Fung does not explicitly disclose however Biran teaches conducting multiple computerized numerical regression analyses for the multiple candidate computer models based on the data for the variables and the survival data to determine first selected variables and second selected variables from the set of patient variables ([pg. 500, Col. 1] “It is also unclear if treatment response is truly an independent variable or a surrogate for adverse molecular risk. To answer this question, Haessler and colleagues conducted a multivariate regression analysis concerning
668 newly diagnosed MM patients who were uniformly treated with a tandem autologous transplant regimen, according to the Total Therapy 2 protocol.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations and Fung’s techniques for generating and training of first and second computer models with Biran’s techniques to conduct multiple regression analysis for the computer models. The motivation for the combination of prior art elements is to accurately perform risk determination to help identify high risk patients to help improve treatment outcomes (See Biran, Abstract).
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 22
Regarding claim 37, Tefferi in view of Fung does not explicitly disclose however Biran teaches performing a first univariate analysis of each variable of the set of patient variables independently of the other variables to determine a first set of variables that have a degree of univariate association with an outcome of patient death within the first predetermined period of time that is above a threshold ([pg. 490, Col. 2] “The more recent International Staging System (ISS), which was published in 2005, examined the outcomes of 10,750 patients in North America, Europe, and Asia treated with standard therapy or autologous stem cell transplantation (ASCT). Serum β2-microglobulin, serum albumin, platelet count, creatinine, and age emerged as powerful predictors of survival on both univariate and multivariate analysis using a Cox regression model.” [pg. 491, Col. 1] “Based only on the serum β2-microglobulin and albumin levels, the ISS separates patients with MM into stages I, II, and III, which have an associated median OS of 62, 44, and 29 months.” Also, see Figure 2B.)

Note: the variables emerged as powerful because they were above a certain threshold.
the first univariate analysis measuring the outcome with a dichotomous variable in which there are only two possible outcomes ([pg. 490, Col. 2] “age 65 years or older…..and bone marrow plasma cells of 33% or greater.”)

Note: either 65 years older or not and either bone marrow plasma cells of 33% or not.
performing a second univariate analysis of each variable of the set of patient variables independently of the other variables to determine a second set of variables that have a degree of univariate association with an outcome of patient death within the second predetermined period of time that is above the threshold ([pg. 490, Col. 2] “The more recent International Staging System (ISS), which was published in 2005, examined the outcomes of 10,750 patients in North America, Europe, and Asia treated with standard therapy or autologous stem cell transplantation (ASCT). Serum β2-microglobulin, serum albumin, platelet count, creatinine, and age emerged as powerful predictors of survival on both univariate and multivariate analysis using a Cox regression model.” [pg. 491, Col. 1] “Based only on the serum β2-microglobulin and albumin levels, the ISS separates patients with MM into stages I, II, and III, which have an associated median OS of 62, 44, and 29 months.” Also, see Figure 2B.)
the second univariate analysis measuring the outcome with a non-dichotomous variable in which there are more than two possible outcomes (See Table 2A which discloses further separating the outcome by three stages.) 
and conducting multiple computerized numerical regression analyses for the multiple candidate computer models based on the data for the first set of variables, the second set of variables, and the survival data to determine the first selected variables and the second selected variables ([pg. 500, Col. 1] “It is also unclear if treatment response is truly an independent variable or a surrogate for adverse molecular risk. To answer this question, Haessler and colleagues conducted a multivariate regression analysis concerning 668 newly diagnosed MM patients who were uniformly treated with a tandem autologous transplant regimen, according to the Total Therapy 2 protocol.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations and Fung’s techniques for generating and training of first and second computer models with Biran’s techniques to conduct univariate analysis. The motivation for the combination of prior art elements is to accurately perform risk determination to help identify high risk patients to help improve treatment outcomes (See Biran, Abstract).

Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al. (Multiple Myeloma: 2016 update on Diagnosis, Risk-stratification and Management) in view of Fung (US20100057651A1), Biran (Risk Stratification in Multiple Myeloma, Part 1: Characterization of High-Risk Disease), and further in view of Giusti et al. (WO2013009890A2).
Regarding claim 2, Tefferi discloses a first variable indicative of the patient's age ([pg. 724, Col. 2] “Thus patients over the age of 65 and those who have received more than four cycles of Rd stem cells must be mobilized with either cyclophosphamide plus G-CSF or with plerixafor [91,92].”)
a second variable indicative of the patient's Eastern Cooperative Oncology Group (ECOG) performance status ([pg. 724, Col. 2] “In a randomized trial conducted by the Eastern Cooperative Oncology Group (ECOG), the low-dose dexamethasone approach was associated with superior OS and significantly lower toxicity [53].”)
a fourth variable indicative of a stage of the patient's multiple myeloma disease ([pg. 723, Col. 1] “However, there is major variation in survival depending on host factors, tumor burden (stage)…”)
a fifth variable indicative of whether the patient has renal insufficiency ([Table 1, Col. 2] Renal insufficiency: creatinine clearance <40 mL per minute or serum creatinine >177 lmol/L (>2 mg/dL))
and a seventh variable indicative of the patient's mobility ([pg. 493, Col .2] “In another series of 220 newly diagnosed patients with MM treated with conventional chemotherapy, multivariate regression analysis revealed that patients with a Karnofsky performance status score of less than 70 had a median survival of 20.6 months.”)


 Giusti teaches a third variable indicative of the patient's history of hypertension ([00354] “Vascular: thromboembolic event {e.g., deep vein thrombosis*; pulmonary embolus; arterial); hypotension; hypertension.”)
 a sixth variable indicative of the patient's platelet count ([00349] “Hematologic: anemia; neutrophil count decreased; platelet count decreased.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for generating and training of first and second computer models, Biran’s techniques to conduct regression analysis, and Giusti’s techniques to utilize various variables such as hypertension history and platelet count. The motivation for the combination of prior art elements is to use the variables to perform health prognosis of patients with multiple myeloma (See Giusti, Abstract).
Regarding claim 3, Tefferi discloses a first variable indicative of the patient's age ([pg. 724, Col. 2] “Thus patients over the age of 65 and those who have received more than four cycles of Rd stem cells must be mobilized with either cyclophosphamide plus G-CSF or with plerixafor [91,92].”)
a second variable indicative of the patient's mobility ([pg. 493, Col .2] “In another series of 220 newly diagnosed patients with MM treated with Karnofsky performance status score of less than 70 had a median survival of 20.6 months.”)
a third variable indicative of the patient's Del(17P) from FISH and cytogenetic forms ([pg. 728, Col. 1] “Tandem ASCT may
be of value in eligible patients with del(17p) at diagnosis [127].”)
a fourth variable indicative of a stage of the patient's multiple myeloma disease ([pg. 723, Col. 1] “However, there is major variation in survival depending on host factors, tumor burden (stage)…”)
a sixth variable indicative of whether the patient has a history of solitary plasmacytoma ([pg. 722, Col. 2] “…when there is doubt about the true extent of bone disease on plain radiographs alone, and when solitary
plasmacytoma or SMM are suspected [8,25].”)
a seventh variable indicative of the patient's ECOG performance status ([pg. 724, Col. 2] “In a randomized trial conducted by the Eastern Cooperative Oncology Group (ECOG), the low-dose dexamethasone approach was associated with superior OS and significantly lower toxicity [53].”)
a ninth variable indicative of whether the patient has renal insufficiency ([Table 1, Col. 2] Renal insufficiency: creatinine clearance <40 mL per minute or serum creatinine >177 lmol/L (>2 mg/dL))
and a tenth variable indicative of whether the patient has used triplet therapy ([pg. 724, Col. 2] “recent randomized trial also found that the triplet 

Tefferi in view of Fung and Biran does not explicitly disclose however Giusti teaches a third variable indicative of the patient's history of hypertension ([00354] “Vascular: thromboembolic event {e.g., deep vein thrombosis*; pulmonary embolus; arterial); hypotension; hypertension.”)
 a fifth variable indicative of the patient's platelet count ([00349] “Hematologic: anemia; neutrophil count decreased; platelet count decreased.”)
an eighth variable indicative of the patient's history of diabetes ([00131] “…diabetes mellitus type 1…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for generating and training of first and second computer models, Biran’s techniques to conduct regression analysis, and Giusti’s techniques to utilize various variables such as hypertension history, history of diabetes, and platelet count. The motivation for the combination of prior art elements is to improve determinations of multiple myeloma prognosis by using additional variables (See Giusti, Abstract).
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 3.

Claims 7-8, 15-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al. (Multiple Myeloma: 2016 update on Diagnosis, Risk-stratification and Management) in view of Fung (US20100057651A1), Biran (Risk Stratification in Multiple Myeloma, Part 1: Characterization of High-Risk Disease), and further in view of Soto et al. (US20130132323A1).
Regarding claim 7, Tefferi does not explicitly disclose however Fung teaches ….to determine the first weighting factors ([0064] “The BN algorithm is applied to estimate the weights of the variables.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for generating and training of first and second computer models which involve determining the 

Tefferi in view of Fung does not explicitly disclose however Biran teaches and conducting a first computerized numerical regression analysis based on the determined numerical measures…. ([pg. 493, Col. 2] “In another series of 220 newly diagnosed patients with MM treated with conventional chemotherapy, multivariate regression analysis revealed that patients with a Karnofsky performance status score of less than 70 had a median survival of 20.6 months, whereas those with a score greater than 70 had a median survival of 44.8 months. (P=.001).32.”)
and conducting a second computerized numerical regression analysis based on the determined numerical measures…. ([pg. 493, Col. 2] “In a more recent series of 756 newly diagnosed symptomatic MM patients published in 2007, logistic regression analysis showed that renal failure was independently associated only with ISS and Bence-Jones proteinuria. The median survival of patients with creatinine ≥2 mg/dL at diagnosis was 19.5 months, versus 40.4 months for patients with creatinine <2 mg/dL (P<.001).”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple 

Tefferi in view of Fung and Biran does not explicitly disclose however Soto teaches processing the reference data to determine, for patients represented in the reference data, numerical measures for respective variables of the first selected variables ([0130] “The results of statistical calculations in Example 2 were inverted to provide a model for prognostic use. Table 1 provides the baseline characteristics and univariate odds ratios for one-year mortality and hospitalization.” Also, see Table 1 which discloses numerical measures for the respective variables.)
processing the reference data to determine, for patients represented in the reference data, numerical measures for respective variables of the second selected variables ([0130] “The results of statistical calculations in Example 2 were inverted to provide a model for prognostic use. Table 1 provides the baseline characteristics and univariate odds ratios for one-year mortality and hospitalization.” Also, see Table 1 which discloses numerical measures for the respective variables.)
….to determine the second weighting factors ([0087] “In addition, regression coefficients are provided. These regression coefficients are used for calculating point estimates for an outcome of interest.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations, Fung’s techniques for generating and training of first and second computer models, Biran’s techniques to conduct regression analysis, and Soto’s techniques to utilize numerical measures and second weights. The motivation for the combination of prior art elements is to help predict a health outcome (See Soto, Abstract).
Regarding claim 8, Tefferi does not explicitly disclose however Fung teaches prior to the training of the first and second computer models, performing an imputation procedure to impute data for the variables having the amount of data missing above the predetermined amount ([0094] “The missing values may be the values imputed by the BN model and used in the SVM application in the second row. The BN model infers the missing values from related evidence or values for linked variables.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for performing an imputation for the missing data. The motivation for the combination of prior art 

Tefferi in view of Fung and Biran does not explicitly disclose however Soto teaches determining variables of the first and second selected variables for which an amount of data missing from the reference data is above a predetermined amount ([0129] “In fewer than 0.3% of the cases, baseline and clinical variables were missing from the input data.”)

Note: the predetermined amount is interpreted to mean an arbitrary value where more than 0.1% but fewer than 0.3% of cases have missing variables.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations, Fung’s techniques for generating and training of first and second computer models, Biran’s techniques to conduct regression analysis, and Soto’s techniques to determine variables for which an amount of data is missing. The motivation for the combination of prior art elements is to help predict a health outcome (See Soto, Abstract).
Regarding claim 15
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 8.
Regarding claim 23, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 24, the limitations are rejected for the same reasons as stated above for claim 8.
Claims 25-26, 28-30, 32-34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al. (Multiple Myeloma: 2016 update on Diagnosis, Risk-stratification and Management) in view of Fung (US20100057651A1), Chen (Weighted polynomial models and weighted sampling schemes for finite population), and further in view of Biran (Risk Stratification in Multiple Myeloma, Part 1: Characterization of High-Risk Disease).
Regarding claim 25, Tefferi discloses processing the input data with a processing system to determine a first numerical measure indicative of an age of the patient ([pg. 724, Col. 2] “Thus patients over the age of 65 and those who have received more than four cycles of Rd stem cells must be mobilized with either cyclophosphamide plus G-CSF or with plerixafor [91,92].”)
processing the input data with the processing system to determine a second numerical measure indicative of a stage of the patient's multiple myeloma disease ([pg. 723, Col. 1] “However, there is major variation in 


Tefferi does not explicitly disclose however Fung teaches receiving input data for a patient diagnosed with multiple myeloma, the input data comprising data for multiple variables of a set of patient variables ([0026] “The input 18 is an interface to receive data representing one or more characteristics of one or more patients or to receive data used to derive the characteristics.”)
applying a numerical model associated with a predetermined period of time to the first numerical measure, the second numerical measure, and the third numerical measure to determine a probability that the patient will die within the predetermined period of time ([0076] “The model outputs an expected outcome for the particular patient, such as a probability of survival over two years given or not given chemo-radiation therapy. The values available for the current patient (e.g., a cancer patient) are input to a computer, such as by manual data input and/or data transfer. The processor calculates the result from the values and the learned probabilities or matrix of the model, such as a graphic model.”)
a first variable and an associated first weighting factor, the first variable receiving a value of the first numerical measure, a second variable and an associated second weighting factor, the first variable receiving a value of the second numerical measure ([0065] “The means and variances for each feature along with the link weights are learned iteratively via an EM algorithm to converge onto their point estimates maximizing the likelihood of the observed data. A positive link weight between two nodes, nodes 1 and 2, means that an increase in the value of node 1 causes the node 2 value to increase. A negative link weight indicates a decrease in value of node 2 when node 1 increases.”)
wherein the numerical model has an index indicative of the predictive capability of the numerical model ([0088] “The Area-Under-the-Curve (AUC) of the Bayesian Network model for the prediction of 2 year-survival in NSCLC patients in three external validation sets, using all patients, is provided.”)
the index being computed by randomly sampling from test and training data ([0088] “The performance of the Bayesian network is determined. The MAASTRO cohort is randomly split into 70% patients in training and remaining 30% to assess the training performance of the model.“) 
applying the numerical model to the randomly sampled data ([0040] “Values for the available variables of the graphical model are input into the model or models.”)
and calculating the index based on an output of the numerical model ([0088] “Table 1 shows the external validation using the data of Toronto, Ghent, Leuven and Ghent+Leuven which yielded AUC values of 0.70, 0.77, 0.72 and 0.75.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for applying a numerical model. The motivation for the combination of prior art elements is to improve the risk determinations which would lead to personalized treatment strategies for patient’s diagnosed with cancer (See Fung, Background).



    PNG
    media_image1.png
    87
    290
    media_image1.png
    Greyscale
Tefferi in view of Fung does not explicitly disclose however Chen teaches a third variable and an associated third weighting factor, the third variable receiving a value of the third numerical measure ([pg. 1906] Page 1906 discloses a derivation of a weighted probability model 


    PNG
    media_image2.png
    87
    373
    media_image2.png
    Greyscale
where if α=1/3 the model simplifies to 
where if m=3 the polynomial is a degree of 3 with three variables a, b, and c. The model also has weights for every ιth term such as w1, w2, and w3 where w3 is the third weighting factor. The following is an example setup of the 

    PNG
    media_image3.png
    98
    674
    media_image3.png
    Greyscale


Under rationales from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 298, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143(I)(C)) the claimed invention is an improvement over the prior art since it uses a model to generate a probability that a patient diagnosed with multiple myeloma will die within a predetermined period of time, (2) the prior art is a comparable model as the claimed invention in that it is a weighted polynomial probability model, and (3) one of ordinary skill in the art could have applied the known improvement of this claimed invention in the same way to the prior art to provide a probability that a patient diagnosed with multiple myeloma will die within a predetermined period of time.

Tefferi in view of Fung and Chen does not explicitly disclose however Biran teaches processing the input data with the processing system to determine a third numerical measure indicative of the patient's mobility ([pg. 493, Col .2] “In another series of 220 newly diagnosed patients with MM treated with conventional chemotherapy, multivariate regression analysis revealed that patients with a Karnofsky performance status score of less than 70 had a median survival of 20.6 months.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations, Fung’s techniques for generating and training of first and second computer models, and Chen’s techniques for generating a probability model with Biran’s techniques to utilize a third numerical measure. The motivation for the combination of prior art elements is to accurately perform risk determination to help identify high risk patients to help improve treatment outcomes (See Biran, Abstract).
Regarding claim 26, Tefferi discloses …..including one or more numerical measures indicative of one or more of the patient's history of hypertension, ECOG performance status, renal sufficiency, platelet count, history of diabetes, Del(17P) from FISH and cytogenetic forms, solitary plasmacytoma, and triplet therapy use ([Table 1, Col. 2] Renal insufficiency: creatinine clearance <40 mL per minute or serum creatinine >177 lmol/L (>2 mg/dL)


Tefferi does not explicitly disclose however Fung teaches the numerical model including additional variables that receive values of additional numerical measures determined from the input data…. ([0026] “The input 18 is an interface to receive data representing one or more characteristics of one or more patients or to receive data used to derive the characteristics.” 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for applying a numerical model by receiving input and applying a numerical model. The motivation for the combination of prior art elements is to improve the risk determinations which would lead to personalized treatment strategies for patient’s diagnosed with cancer (See Fung, Background).
Regarding claim 28, Tefferi discloses processing the input data with the processing system to determine a fourth numerical measure indicative of an ECOG performance status of the patient ([pg. 724, Col. 2] “In a randomized trial conducted by the Eastern Cooperative Oncology Group (ECOG), the low-dose dexamethasone approach was associated with superior OS and significantly lower toxicity [53].”)


    PNG
    media_image1.png
    87
    290
    media_image1.png
    Greyscale
Tefferi in view of Fung does not explicitly disclose however Chen teaches and applying the numerical model to the fourth numerical measure to determine the probability, the numerical model including a fourth variable and an associated fourth weighting factor, the fourth variable receiving a value of the fourth numerical measure ([pg. 1906] Page 1906 discloses a derivation of weighted probability model which 


    PNG
    media_image2.png
    87
    373
    media_image2.png
    Greyscale
 where if α=1/3 the model simplifies to
where if m=4 the polynomial is a degree of 4 with four variables a, b, c, and d. The model also has weights for every ιth term such as w1, w2, w3, and w4 where w4 is the fourth weighting factor. The model can then receive numerical measures such as a fourth numerical measure.)

Under rationales from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 298, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (1) (see MPEP 2143(I)(C)) the claimed invention is an improvement over the prior art since it uses a model to generate a probability that a patient diagnosed with multiple myeloma will die within a predetermined period of time, (2) the prior art is a comparable model as the claimed invention in that it is a weighted polynomial probability model, and (3) one of ordinary skill in the art could have applied the known improvement of this claimed invention in the same way to the prior art to provide a probability that a patient diagnosed with multiple myeloma will die within a predetermined period of time.
Regarding claim 29, Tefferi discloses processing the input data with a processing system to determine a first numerical measure indicative of an age of the patient ([pg. 724, Col. 2] “Thus patients over the age of 65 and those who have received more than four cycles of Rd stem cells must be mobilized with either cyclophosphamide plus G-CSF or with plerixafor [91,92].”)
processing the input data with the processing system to determine a second numerical measure indicative of a stage of the patient's multiple myeloma disease ([pg. 723, Col. 1] “However, there is major variation in survival depending on host factors, tumor burden (stage)…”. Also see Table IV which discloses the numerical stage.)

Tefferi does not explicitly disclose however Fung teaches a processing system ([0024] “The system 10 is a computer, personal computer, server, PACs workstation, imaging system, medical system, network processor, network, or other now known or later developed processing system.”)
computer-readable memory in communication with the processing system encoded with instructions for commanding the processing system to execute steps ([0010] “In a second aspect, a computer readable storage medium has stored therein data representing instructions executable by a programmed processor for knowledge-based interpretable predictive modeling of patients.”) 
receiving input data for a patient diagnosed with multiple myeloma, the input data comprising data for multiple variables of a set of patient variables ([0026] “The input 18 is an interface to receive data representing 
applying a numerical model associated with a predetermined period of time to the first numerical measure, the second numerical measure, and the third numerical measure to determine a probability that the patient will die within the predetermined period of time ([0076] “The model outputs an expected outcome for the particular patient, such as a probability of survival over two years given or not given chemo-radiation therapy. The values available for the current patient (e.g., a cancer patient) are input to a computer, such as by manual data input and/or data transfer. The processor calculates the result from the values and the learned probabilities or matrix of the model, such as a graphic model.”)
a first variable and an associated first weighting factor, the first variable receiving a value of the first numerical measure, a second variable and an associated second weighting factor, the first variable receiving a value of the second numerical measure ([0065] “The means and variances for each feature along with the link weights are learned iteratively via an EM algorithm to converge onto their point estimates maximizing the likelihood of the observed data. A positive link weight between two nodes, nodes 1 and 2, means that an increase in the value of node 1 causes the node 2 value to increase. A negative link weight indicates a decrease in value of node 2 when node 1 increases.”)
wherein the numerical model has an index indicative of the predictive capability of the numerical model ([0088] “The Area-Under-the-Curve (AUC) of the Bayesian Network model for the prediction of 2 year-survival in NSCLC patients in three external validation sets, using all patients, is provided.”)
the index being computed by randomly sampling from test and training data ([0088] “The performance of the Bayesian network is determined. The MAASTRO cohort is randomly split into 70% patients in training and remaining 30% to assess the training performance of the model.“) 
applying the numerical model to the randomly sampled data ([0040] “Values for the available variables of the graphical model are input into the model or models.”)
and calculating the index based on an output of the numerical model ([0088] “Table 1 shows the external validation using the data of Toronto, Ghent, Leuven and Ghent+Leuven which yielded AUC values of 0.70, 0.77, 0.72 and 0.75.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations with Fung’s techniques for applying a numerical model. The motivation for the combination of prior art elements is to improve 



    PNG
    media_image1.png
    87
    290
    media_image1.png
    Greyscale
Tefferi in view of Fung does not explicitly disclose however Chen teaches a third variable and an associated third weighting factor, the third variable receiving a value of the third numerical measure ([pg. 1906] Page 1906 discloses a derivation of a weighted probability model 


    PNG
    media_image2.png
    87
    373
    media_image2.png
    Greyscale
where if α=1/3 the model simplifies to 
where if m=3 the polynomial is a degree of 3 with three variables a, b, and c. The model also has weights for every ιth term such as w1, w2, and w3 where w3 is the third weighting factor. The following is an example setup of the homogenous polynomial which can receive numerical measures such as a third numerical measure (or any N numerical measures).)

    PNG
    media_image3.png
    98
    674
    media_image3.png
    Greyscale




Tefferi in view of Fung and Chen does not explicitly disclose however Biran teaches processing the input data with the processing system to determine a third numerical measure indicative of the patient's mobility ([pg. 493, Col .2] “In another series of 220 newly diagnosed patients with MM treated with conventional chemotherapy, multivariate regression analysis revealed that patients with a Karnofsky performance status score of less than 70 had a median survival of 20.6 months.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations, Fung’s techniques for generating and training of first and second computer models, and Chen’s techniques for 
Regarding claim 30, the limitations are rejected for the same reasons as stated above for claim 26.
Regarding claim 32, the limitations are rejected for the same reasons as stated above for claim 28.
Regarding claim 33, Tefferi discloses processing the input data with a processing system to determine a first numerical measure indicative of an age of the patient ([pg. 724, Col. 2] “Thus patients over the age of 65 and those who have received more than four cycles of Rd stem cells must be mobilized with either cyclophosphamide plus G-CSF or with plerixafor [91,92].”)
processing the input data with the processing system to determine a second numerical measure indicative of a stage of the patient's multiple myeloma disease ([pg. 723, Col. 1] “However, there is major variation in survival depending on host factors, tumor burden (stage)…”. Also see Table IV which discloses the numerical stage.)

Tefferi does not explicitly disclose however Fung the computer-readable storage medium comprising computer executable instructions which, when executed, cause a processing system to execute steps ([0010] “In a  
receiving input data for a patient diagnosed with multiple myeloma, the input data comprising data for multiple variables of a set of patient variables ([0026] “The input 18 is an interface to receive data representing one or more characteristics of one or more patients or to receive data used to derive the characteristics.”)
applying a numerical model associated with a predetermined period of time to the first numerical measure, the second numerical measure, and the third numerical measure to determine a probability that the patient will die within the predetermined period of time ([0076] “The model outputs an expected outcome for the particular patient, such as a probability of survival over two years given or not given chemo-radiation therapy. The values available for the current patient (e.g., a cancer patient) are input to a computer, such as by manual data input and/or data transfer. The processor calculates the result from the values and the learned probabilities or matrix of the model, such as a graphic model.”)
a first variable and an associated first weighting factor, the first variable receiving a value of the first numerical measure, a second variable and an associated second weighting factor, the first variable receiving a value of the second numerical measure ([0065] “The means and variances for each feature along with the link weights are learned iteratively via an EM 
wherein the numerical model has an index indicative of the predictive capability of the numerical model ([0088] “The Area-Under-the-Curve (AUC) of the Bayesian Network model for the prediction of 2 year-survival in NSCLC patients in three external validation sets, using all patients, is provided.”)
the index being computed by randomly sampling from test and training data ([0088] “The performance of the Bayesian network is determined. The MAASTRO cohort is randomly split into 70% patients in training and remaining 30% to assess the training performance of the model.“) 
applying the numerical model to the randomly sampled data ([0040] “Values for the available variables of the graphical model are input into the model or models.”)
and calculating the index based on an output of the numerical model ([0088] “Table 1 shows the external validation using the data of Toronto, Ghent, Leuven and Ghent+Leuven which yielded AUC values of 0.70, 0.77, 0.72 and 0.75.”)






    PNG
    media_image1.png
    87
    290
    media_image1.png
    Greyscale
Tefferi in view of Fung does not explicitly disclose however Chen teaches a third variable and an associated third weighting factor, the third variable receiving a value of the third numerical measure ([pg. 1906] Page 1906 discloses a derivation of a weighted probability model 


    PNG
    media_image2.png
    87
    373
    media_image2.png
    Greyscale
where if α=1/3 the model simplifies to 
where if m=3 the polynomial is a degree of 3 with three variables a, b, and c. The model also has weights for every ιth term such as w1, w2, and w3 where w3 is the third weighting factor. The following is an example setup of the homogenous polynomial which can receive numerical measures such as a third numerical measure (or any N numerical measures).)

    PNG
    media_image3.png
    98
    674
    media_image3.png
    Greyscale


Under rationales from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 298, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143(I)(C)) the claimed invention is an improvement over the prior art since it uses a model to generate a probability that a patient diagnosed with multiple myeloma will die within a predetermined period of time, (2) the prior art is a comparable model as the claimed invention in that it is a weighted polynomial probability model, and (3) one of ordinary skill in the art could have applied the known improvement of this claimed invention in the same way to the prior art to provide a probability that a patient diagnosed with multiple myeloma will die within a predetermined period of time.

Tefferi in view of Fung and Chen does not explicitly disclose however Biran teaches processing the input data with the processing system to determine a third numerical measure indicative of the patient's mobility ([pg. 493, Col .2] “In another series of 220 newly diagnosed patients with MM treated with conventional chemotherapy, multivariate regression analysis revealed that patients with a Karnofsky performance status score of less than 70 had a median survival of 20.6 months.”)


Regarding claim 34, the limitations are rejected for the same reasons as stated above for claim 26.
Regarding claim 36, the limitations are rejected for the same reasons as stated above for claim 28.

Claims 27, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al. (Multiple Myeloma: 2016 update on Diagnosis, Risk-stratification and Management) in view of Fung (US20100057651A1), Chen (Weighted polynomial models and weighted sampling schemes for finite population), Biran (Risk Stratification in Multiple Myeloma, Part 1: Characterization of High-Risk Disease), and further in view of Giusti et al. (WO2013009890A2).
Regarding claim 27, Tefferi discloses processing the input data with the processing system to determine a fifth numerical measure indicative of whether the patient has renal insufficiency or a history of diabetes or hypertension ([Table 1, Col. 2] Renal insufficiency: creatinine clearance <40 mL per minute or serum creatinine >177 lmol/L (>2 mg/dL))

Tefferi in view of Fung does not explicitly disclose however Chen teaches applying the numerical model to the fourth numerical measure and the fifth numerical measure to determine the probability ([pg. 1906] Page 1906 discloses a derivation of weighted probability model which 


    PNG
    media_image2.png
    87
    373
    media_image2.png
    Greyscale
 where if α=1/3 the model simplifies to
where if m=5 the polynomial is a degree of 5 with five variables a, b, c, d, and e. The model can be applied to both the fourth and fifth numerical measures d and e respectively to determine the probability.)
the numerical model including a fourth variable and an associated fourth weighting factor, the fourth variable receiving a value of the fourth numerical measure ([pg. 1906] Page 1906 discloses a derivation of weighted probability model which 


    PNG
    media_image2.png
    87
    373
    media_image2.png
    Greyscale
 where if α=1/3 the model simplifies to
1, w2, w3, w4, and w5 where w4 is the fourth weighting factor. The model can then receive numerical measures such as a fourth numerical measure.)
a fifth variable and an associated fifth weighting factor, the fifth variable receiving a value of the fifth numerical measure ([pg. 1906] Page 1906 discloses a derivation of weighted probability model which 


    PNG
    media_image2.png
    87
    373
    media_image2.png
    Greyscale
 where if α=1/3 the model simplifies to
where if m=5 the polynomial is a degree of 5 with five variables a, b, c, d, and e. The model also has weights for every ιth term such as w1, w2, w3, w4, and w5 where w5 is the fifth weighting factor. The model can then receive numerical measures such as a fifth numerical measure.)

Under rationales from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 298, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (1) (see MPEP 2143(I)(C)) the claimed invention is an improvement over the prior art since it uses a model to generate a probability that a patient diagnosed with multiple myeloma will die within a predetermined period of time, (2) the prior art is a comparable model as the claimed invention in that it is a weighted polynomial probability 

Tefferi in view of Fung, Chen, and Biran does not explicitly disclose however Giusti teaches processing the input data with the processing system to determine a fourth numerical measure indicative of the patient's platelet count ([00349] “Hematologic: anemia; neutrophil count decreased; platelet count decreased.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Tefferi’s multiple myeloma risk determinations, Fung’s techniques for generating and training of first and second computer models, Chen’s techniques to construct a weighted probability model, and Giusti’s techniques to utilize variables such as platelet count. The motivation for the combination of prior art elements is to use the variables to perform health prognosis of patients with multiple myeloma (See Giusti, Abstract).
Regarding claim 31
Regarding claim 35, the limitations are rejected for the same reasons as stated above for claim 27.


Response to Arguments
Applicant’s arguments filed on 15 November 2021 have been considered but are not fully persuasive.
Regarding the priority, the applicant has pointed to the support for claims 6, 8, 14, 22, and 24. Therefore, the application is entitled to the filing date for the provisional application.
Regarding the drawing objection, the applicant has amended the specification to correct the informality. Therefore, the drawing objection have been withdrawn.
Regarding the 101 rejection, applicant argues on page 25 that the amendments added clarify that the claims are not directed to the alleged abstract idea of constructing models, but rather to the generation of non-abstract, concrete numerical indices representative of the predictive ability of associated computer models where such numerical indices can be used in model validation. Applicant asserts that the generation of these numerical indices provides concrete, non-abstract results that can only be obtained via a computer, and they are in contrast to conventional techniques for model validation that are qualitative in nature and thus provide less concrete, non-numerical assessments of models.


Regarding the 103 rejection, applicant argues on pages 26 to 29 that none of the references teach the newly added limitation which states “computing indices for the respective first and second computer models by randomly sampling from test and training data, applying the first and second computer models to the randomly sampled data, and calculating the indices based on outputs of the models, wherein each of the indices is a numerical measure of the predictive ability of the associated model,” as is now required by the claims. Applicant argues the disclosure of each of the cited references individually and states that the references to assert the references do not disclose the added limitations. Lastly, the applicant also argues that the office action does not provide a motivation for the combination of Biran with Tefferi, Fung, and Chen for the limitation disclosed by Biran “processing the input data with the processing system to determine a third numerical measure indicative of the patient’s mobility.”



On pages 29 to 30 the applicant states that new claim 37 recites patent eligible subject matter and based on the interview recites aspects of building a computer model that are specific to the context of determining probabilities that a patient diagnosed with multiple myeloma will die within two different periods of time. Applicant points out that claim 37 recites performing first and second univariate analyses to determine respective first and second sets of variables associated with different time periods. The claim also recites the use of dichotomous and non-dichotomous variables for the respective univariate analyses. Such limitations are specific to the practical application of determining probabilities that a patient diagnosed with multiple myeloma will die within two different periods of time.

transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over a communication channel. Therefore, the 103 rejection is maintained.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Gilligan can be reached on (571)-272-6770. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626